I dissent in this case for the reasons stated in my dissent in related case No. 1220.2
The Bainbridge Township Board of Trustees is relying on a technical argument that funds have not been certified. However, appellant Rua has a valid claim for good faith labor expended. So why haven't the trustees, even at this late date, certified the funds so a legitimate debt can be paid?
In my view, the trustees directed Shillman to order the transcripts. These were for the benefit of the township. The trustees should pay Rua for the transcripts.
The case should be remanded to the trial court with instructions to order the trustees to have the funds certified and paid. Anything less in unjust and inequitable.
2 In that case I stated:
"In my view, the transcript should be paid by Bainbridge Township. The Bainbridge Township Trustees ordered the transcript; Mr. Shillman was simply their intermediary. The transcript was for the benefit of Bainbridge Township not for any personal benefit of Mr. Shillman.
"Under no reasonable interpretation of the facts should Mr. Shillman be held liable." *Page 66